Mb. Justice Linsoott delivered the opinion of the court: The claimant is Sheriff of Johnson County, Illinois, and during the month of March 1933, upon the order of the Circuit Court of that County, he conveyed Oneal Wood, Herbert Allen, Ray Beggs and Carlos Green to the Southern Illinois Penitentiary at Menard. He has never been paid for such services. The claim was filed June 1, 1934 for the sum of $53.40. The claimant filed a claim with the Department of Public Welfare, but this claim has not been paid because the appropriation covering the 57th biennium lapsed September 30, 1933. In a report dated June 28, 1934 from A. L. Bowen, Director of the Department of Public Welfare, it is stated that the Department would have passed the voucher for payment had it been presented at the proper time, and no objection is made to the allowance of same. It is admitted that all of these prisoners were delivered to the Penitentiary at Menard. Section 19 of the Fee and Salaries Act provides that its Sheriffs, for conveying prisoners to the Penitentiary or Reform School of any County, should be paid fees out of the State Treasury. Where only one convict is conveyed at and after the rate of twenty-five cents for each and every mile necessarily traveled in going to the penitentiary or reform school from the place of conviction. Where more than two are conveyed, he shall be allowed twenty-five cents per mile for the first, fifteen cents per mile for the second, and ten cents per mile for each of the others. There is no question but that the claimant earned and was entitled to the fees for which claim was filed, and that same would have been paid if the bill therefor had been presented before the appropriation lapsed. We, therefore, make an award in favor of the claimant in the sum of $53.40.